DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informality:
Claim 8, line 2: “at least computer processor” should be “at least one computer processor.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “providing, by at least one computer processor, a plurality of signal channels” in line 2, which suggests that the signal channels are means through which a data stream is communicated. Claim 1 also recites “generating, by the at least one computer processor, a combined uterine monitoring signal channel by calculating a weighted average of the signal channels based on the channel weight for each of the signal channels” in lines 7-9, which suggests that the signal channel is a data stream, not a means through which a data stream is communicated. Paragraph [0129] discloses a channel corresponding to an electrode and that the signal belongs to a channel, which suggests that the channel is a means for communicating a data stream. Paragraphs [0225]-[0226] of the specification discloses that the signals are combined or fused to generate a signal uterine activity signal (i.e., a data stream). Such conflicting connotations create confusion as to whether a signal channel is a means for communication or a data stream. For the purposes of examination, “a combined uterine monitoring signal channel” will be interpreted to be a data stream. 
Claim 1 recites “the signal channels” in lines 6, 8, and 9. It is unclear whether the recitations of “the signal channels” refer to “a plurality of signal channels” in line 2, “a plurality of electrical uterine monitoring signal channels” in line 3, or “a plurality of acoustic uterine monitoring signal channels” in line 4. For the purposes of examination, the recitation of “a plurality of signal channels” in line 2 will be interpreted to be “a plurality of various signal channels”, and recitations of “the plurality of signal channels” (e.g., the recitation in line 2-3) will be interpreted to be “the plurality of various signal channels”. Additionally, the recitations of “the signal channels” will be interpreted to be “the plurality of various signal channels”. 
	Claims 2-15 are rejected by virtue of their dependence from claim 1.
	Claim 4 recites “the plurality of signal channels” in line 4. It is unclear whether the recitation of “the plurality of signal channels” refers to “a plurality of signal channels” in line 2 of claim 1, “a plurality of electrical uterine monitoring signal channels” in line 3 of claim 1, or “a plurality of acoustic uterine monitoring signal channels” in line 4 of claim 1. For the purposes of examination, the recitation of “a plurality of signal channels” in line 2 of claim 1 will be interpreted to be “a plurality of various signal channels”, and recitation of “the plurality of signal channels” in line 4 of claim 4 will be interpreted to be “the plurality of various signal channels”.
Claim 4 recites the term “a best one of the plurality of optimized weight sets” in lines 11-12. The term is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it is unclear when something can be considered the “best” because it would be a subjective judgement and the Applicant’s specification fails to provide a standard for ascertaining what would be considered to be the “best one of the plurality of optimized weight sets”. The term is also recited in claims 6 and 8 which renders claims 6 and 8 indefinite. 
Claim 4 recites “a particular one of the plurality of channel sets” in lines 6-7 and 10.  It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear.
Claims 5-13 are rejected by virtue of their dependence from claim 4. 	
Claim 6 recites the term “a best optimized weight set mean” in line 17. The term is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it is unclear when something can be considered the “best” because it would be a subjective judgement and the Applicant’s specification fails to provide a standard for ascertaining what would be considered to be the “best optimized weight set mean”. 
Claim 6 recites “plurality of optimized weight sets” in lines 6-7. Claim 4, line 9 recites “a plurality of optimized weight sets”. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 6, lines 6-7 will be interpreted to be “the plurality of optimized weight sets”. 
Claim 6 recites “the particular one of the interim uterine activity traces that corresponds to each of the plurality of optimized weight sets” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a particular one of the interim uterine activity traces that corresponds to the particular optimized weight set”. 
Claim 6 recites “calculating, by the at least one computer processor, for each of plurality of optimized weight sets, (a) signal-to-noise ratio of the particular one of the interim uterine activity traces that corresponds to each of the plurality of optimized weight sets” in lines 6-8. It is unclear whether the interim uterine activity trace corresponds to the particular one of the plurality of optimized weight sets that is being analyzed or some other one of the plurality of optimized weight sets. For the purposes of examination, the recitation will be interpreted to be “calculating, by the at least one computer processor, for each of plurality of optimized weight sets, (a) signal-to-noise ratio of a particular one of the interim uterine activity traces that corresponds to the particular optimized weight set”.
Claim 7 recites “a particular one of the plurality of channel sets” in lines 3-4. Claim 4 also recites “a particular one of the plurality of channel sets” in lines 6-7 and 10. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the recitations should be made clear. 
Claim 7 recites “a contraction confidence measure of the first one of the plurality of optimized weight sets” in line 17 and “a contraction confidence measure” in line 10 which is also of the first one of the plurality of optimized weight sets. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the recitations should be made clear. For the purposes of examination, the recitation in line 17 will be interpreted to be “the contraction confidence measure of the first one of the plurality of optimized weight sets”. 
Claim 7 recites “a difference index of the first one of the plurality of optimized weight sets” in line 18 and “a difference index” in line 10 which is also of the first one of the plurality of optimized weight sets. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the recitations should be made clear. For the purposes of examination, the recitation in line 18 will be interpreted to be “the difference index of the first one of the plurality of optimized weight sets”. 
Claim 7 recites “a contraction confidence measure of the second one of the plurality of optimized weight sets” in lines 22-23 and “a contraction confidence measure” in line 13 which is also of the second one of the plurality of optimized weight sets. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the recitations should be made clear. For the purposes of examination, the recitation in lines 22-23 will be interpreted to be “the contraction confidence measure of the second one of the plurality of optimized weight sets”. 
Claim 7 recites “a difference index of the second one of the plurality of optimized weight sets” in line 23 and “a difference index” in line 13 which is also of the second one of the plurality of optimized weight sets. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the recitations should be made clear. For the purposes of examination, the recitation in line 18 will be interpreted to be “the difference index of the second one of the plurality of optimized weight sets”. 
Claim 7 recites “a determination that the first mean is better than the second mean” in lines 25-26 and “a determination that the second mean is better than the first mean” in lines 28-29. The term “better” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it is unclear when something is considered to be “better” because it would be a subjective judgement and the Applicant’s specification fails to provide a standard for ascertaining what would be considered to be “better”. 
Claim 8 is rejected by virtue of its dependence from claim 7. 
Claim 8 recites “enhancing, by the at least computer processor, the plurality of channel sets” in line 2. The term “enhancing” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it is unclear when something is considered to be “enhanced” because it would be a subjective judgement and the Applicant’s specification fails to provide a standard for ascertaining what would be considered to be “enhanced”. 
Claim 9 recites the term “a best one of the plurality of clusters” in line 11. The term is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it is unclear when something can be considered the “best” because it would be a subjective judgement and the Applicant’s specification fails to provide a standard for ascertaining what would be considered to be the “best one of the plurality of clusters”. The term is also in claims 10 and 11 which also render claims 10 and 11 indefinite. 
Claims 10-12 are rejected by virtue of their dependence from claim 9. 
Claim 10 recites “improving, by the at least one computer processor, the plurality of channel sets” in line 3. The term “improving” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it is unclear when something is considered to be “improved” because it would be a subjective judgement and the Applicant’s specification fails to provide a standard for ascertaining what would be considered to be “improved”. 
Claim 11 recites “the signal channels” in line 4. It is unclear whether the recitation of “the signal channels” refer to “a plurality of signal channels” in line 2 of claim 1, “a plurality of electrical uterine monitoring signal channels” in line 3 of claim 1, or “a plurality of acoustic uterine monitoring signal channels” in line 4 in claim 1. For the purposes of examination, the recitation of “a plurality of signal channels” in line 2 of claim 1 will be interpreted to be “a plurality of various signal channels”, and the recitations of “the signal channels” will be interpreted to be “the plurality of various signal channels”. 
Claim 12 recites “an enhanced version” in line 4. The term “enhanced” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it is unclear when something is considered to be “enhanced” because it would be a subjective judgement and the Applicant’s specification fails to provide a standard for ascertaining what would be considered to be “enhanced”. 
Claim 14 recites “the plurality of signal channels” in line 12. It is unclear whether the recitation of “the plurality of signal channels” refers to “a plurality of signal channels” in line 2 of claim 1, “a plurality of electrical uterine monitoring signal channels” in line 3 of claim 1, “a plurality of acoustic uterine monitoring signal channels” in line 4 in claim 1, or “a plurality of signal channels from the plurality of raw-bio-potential inputs” in line 10-11 of claim 14. For the purposes of examination, the recitation of “the plurality of signal channels” in line 12 will be interpreted to be “the plurality of signal channels from the plurality of raw-bio-potential inputs”. 
Claim 14 recites “the signal channels” in line 14. It is unclear whether the recitation refers to “a plurality of signal channels” in line 2 of claim 1, “a plurality of electrical uterine monitoring signal channels” in line 3 of claim 1, “a plurality of acoustic uterine monitoring signal channels” in line 4 in claim 1, or “a plurality of signal channels from the plurality of raw-bio-potential inputs” in line 10-11 of claim 14. For the purposes of examination, the recitation of “the signal channels” in line 14 will be interpreted to be “the plurality of signal channels from the plurality of raw-bio-potential inputs”. 
Claim 15 recites “the plurality of signal channels” in line 12. It is unclear whether the recitation of “the plurality of signal channels” refers to “a plurality of signal channels” in line 2 of claim 1, “a plurality of electrical uterine monitoring signal channels” in line 3 of claim 1, “a plurality of acoustic uterine monitoring signal channels” in line 4 in claim 1, or “a plurality of signal channels from the plurality of raw acoustic inputs” in line 10-11 of claim 15. For the purposes of examination, the recitation of “the plurality of signal channels” in line 12 will be interpreted to be “the plurality of signal channels from the plurality of raw acoustic inputs”. 
Claim 15 recites “the signal channels” in line 14. It is unclear whether the recitation refers to “a plurality of signal channels” in line 2 of claim 1, “a plurality of electrical uterine monitoring signal channels” in line 3 of claim 1, “a plurality of acoustic uterine monitoring signal channels” in line 4 in claim 1, or “a plurality of signal channels from the plurality of raw acoustic inputs” in line 10-11 of claim 15. For the purposes of examination, the recitation of “the signal channels” in line 15 will be interpreted to be “the plurality of signal channels from the plurality of raw acoustic inputs”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 4, and 9-13 recite a method for determining a plurality of channel weights, wherein each of the channel weights corresponds to a particular one of the signal channels, which is an abstract idea.  Claims 1-15 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A - Prong 1: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitation: 
[A1] determining, by the at least one computer processor, a plurality of channel weights, wherein each of the channel weights corresponds to a particular one of the signal channels
[B1] generating, by the at least one computer processor, a combined uterine monitoring signal channel by calculating a weighted average of the signal channels based on the channel weight for each of the signal channels. 
These elements [A1]-[B1] of claim 1 are directed to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgement, and opinion and using pen and paper. Other than reciting “by the at least one computer processor”, nothing in the claim precludes the above steps from being practically performed in the human mind.  Additionally or alternatively, the elements [A1]-[B1] are directed to mathematical concepts. In particular, the generation of channel weights and calculating a weighted average are mathematical relationships and/or equations. 
Step 2A - Prong 2: Claim 1 does not integrate the judicial exception into a practical application. Claim 1 recites the following limitations that are beyond the judicial exception:
[A2] providing a plurality of signal channels, wherein the plurality of signal channels includes a plurality of electrical uterine monitoring signal channels and a plurality of acoustic uterine monitoring signal channels; and
[B2] at least one computer processor for implementing the method.
	These elements [A2]-[B2] of claim 1 do not integrate the exception into a practical application of the exception. 
In particular, the element [A2] is merely adding insignificant extrasolution activity to the judicial exception, (i.e., mere data gathering at a higher level of generality) - see MPEP 2106.04(d) and MPEP 2106.05(g). Additionally or alternatively, the element [A2] is generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP 2106.04(d) and MPEP 2106.05(h). 
The element [B2] is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. Claim 1 recites the following limitations that are beyond the judicial exception:
[A2] providing a plurality of signal channels, wherein the plurality of signal channels includes a plurality of electrical uterine monitoring signal channels and a plurality of acoustic uterine monitoring signal channels; and
[B2] at least one computer processor for implementing the method.
	These elements [A2]-[B2] of claim 1 do not amount to significantly more than the judicial exception itself.
The element [A2] does not qualify as significantly more because the element is merely adding insignificant extrasolution activity to the judicial exception, (i.e., mere data gathering at a higher level of generality) - see MPEP 2106.05(g). Additionally or alternatively, the element [A2] is generally linking the use of a judicial exception to a particular technological environment or field of use - MPEP 2106.05(h). Additionally, the element [A2] is well-understood, routine, and conventional, as evidenced by US 4,967,761 A (Nathanielsz) which discloses that sensing myometrial contractility can be done in a number of ways using sensors known and available to those in the art, wherein the sensors can include measuring electrical impulses using ultrasonic measurement (Col. 3, lines 44-57 of Nathanielsz). 
The element [B2] do not qualify as significantly more because the limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-15 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea except for the following recitations:
Claim 2 recites “the plurality of channel weights are determined based on a machine learning algorithm”. This element is well-understood, routine, and conventional, as evidenced by US 2009/0182242 A1 (Moses) which discloses that adjusting parameters to maintain optimal setting can be done using standard techniques which are well known, wherein the techniques include a steepest descent search (¶ [0062] of Moses), wherein the steepest descent search is a machine learning algorithm.
Claim 3 recites “the machine learning algorithm includes a gradient descent optimization process”. This element is well-understood, routine, and conventional, as evidenced by US 2009/0182242 A1 (Moses) which discloses that adjusting parameters to maintain optimal setting can be done using standard techniques which are well known, wherein the techniques include a steepest descent search (¶ [0062] of Moses).
Claim 5 recites “the step of optimizing the plurality of initial weight sets includes a gradient descent process”. This element is well-understood, routine, and conventional, as evidenced by US 2009/0182242 A1 (Moses) which discloses that adjusting parameters to maintain optimal setting can be done using standard techniques which are well known, wherein the techniques include a steepest descent search (¶ [0062] of Moses).
Claim 14 recites “receiving, by the at least one computer processor, a plurality of raw bio-potential inputs, wherein each of the raw bio-potential inputs being received from a corresponding one of a plurality of electrodes, wherein each of the plurality of electrodes is positioned so as to measure a respective one of the raw bio-potential inputs of a pregnant human subject”. This element is well-understood, routine, and conventional, as evidenced by US 2003/0125635 A1 (Maalouf) which discloses that it is known that the EMG signal  can be reliably recorded by placing electrodes on the internal uterine surface can be reliably recorded by placing electrodes on the internal uterine surface (¶ [0004] of Maalouf)
Claim 15 recites “receiving, by the at least one computer processor, a plurality of raw acoustic inputs, wherein each of the raw acoustic inputs being received from a corresponding one of a plurality of acoustic sensors, wherein each of the plurality of acoustic sensors is positioned so as to measure a respective one of the raw acoustic inputs of a pregnant human subject”. This element is well-understood, routine, and conventional, as evidenced by US 5,829,438 A (Gibbs) which discloses that sonomicrometers are known in the art, wherein sonomicrometers use acoustic signal pulses for measuring distances involved in cervical dilation (Col. 24, lines 43-62 of Gibbs).
Each of the above recitations does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception itself because each limitation is (1) merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); (2) adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and/or (3) generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,324,437 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. In this case, Claims 1-14 of US 11,324,437 B2 are species which fall within the scope of claims 1-15 of the instant application and, therefore, anticipate the claimed genus in the instant application. See MPEP 804 (II)(B)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,781,200 A (Baker) in view of US 8,055,333 B2 (Duann). 
With regards to claim 1, Baker discloses a computer-implemented method (Col. 6, line 57 to Col. 7, line 10 disclose a digital microprocessor 300 and related memory 301 having the signal processing architecture), comprising: providing, by at least one computer processor, a plurality of signal channels, wherein the plurality of signal channels includes a plurality of electrical uterine monitoring signal channels and a plurality of acoustic uterine monitoring signal channels (Col. 8, lines 9-40 disclose the use of fetal heart sensors 35 which define fetal monitoring channels 1-12, wherein the heart sensors may be acoustic or ECG sensors; Col. 6, line 14-24 disclose the acoustic sensor 46 may be used in substitution or combination with acoustic sensor 46, including electrocardiographic sensor or electrode; The Examiner notes that the fetus is within the uterine, therefore, the fetal monitoring channels are monitoring signals emanating from the uterus); determining, by the at least one computer processor, a plurality of channel weights, wherein each of the channel weights corresponds to a particular one of the signal channels (Col. 12, lines 30-46 disclose optimum channel weighting system 173 which determines the relative strengths of the channel signals; also see Col. 16, lines 10-34 and Col. 17, lines 8-52 with regards to Strength quantity S1-S12 being the weights of the signal channels); and generating, by the at least one computer processor, a combined uterine monitoring signal channel by calculating a weighted sum of the signal channels (Col. 17, lines 8-52 disclose providing a output digital signal by summing the signals form the weighted channels). 
The above combination is silent with regards to whether the weighted sum is a weighted average. 
In a related system for multiplexing signals, Duann discloses providing a linear combination of one or more leads of recorded ECG signals to result in a combined signal (Col. 11, lines 4-25; also see Col. 18, line 20-37 with regards to the determination of a weight matrix for the linear combination), wherein the linear combination is a weighted average because the scaling weights add up to 1. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the weighted sum of Baker with a weighted averaging as taught by Duann. Because both the weighted sum and the weighted averaging are capable of being used for producing a combined signal, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 2, the above combination is silent with regards to whether the plurality of channel weights are determined based on a machine learning algorithm. 
In the related system for multiplexing signals, Duann discloses determining a plurality of weights based on a machine learning algorithm (Col. 7, lines 53-64 disclose a neural network being used to determine a prediction weight, wherein a neural network is a machine learning algorithm; also see Col. 18, line 20-37 with regards to the determination of a weight matrix for the linear combination). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method for determining the scaling weights of Baker with the method for determining the scaling weights that uses the neural network of Duann. Because both methods are capable of being used for determining scaling weights of a channel, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Duann, as applied to claim 2 above, and further in view of US 2017/0188868 A1 (Kale).
With regards to claim 3, the above combination is silent with regards to whether the machine learning algorithm includes a gradient descent optimization process.
In a related system for determining weight matrices, Kale discloses an optimization technique that uses a gradient descent algorithm (¶ [0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scaling weight determination of the above combination of Baker and Duann to incorporate a gradient descent algorithm as taught by Kale. The motivation would have been to optimize the weight matrix (see ¶ [0029] of Kale). 

Claims 4  is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Duann, as applied to claim 1 above, and further in view of US 6,813,514 B1 (Kroll)
With regards to claim 4,  the above combination is silent with regards to whether the plurality of channel weights are determined by a process comprising: defining, by the at least one computer processor, a plurality of channel sets, each of the plurality of channel sets including at least some of the plurality of signal channels; defining, by the at least one computer processor, a plurality of initial weight sets, wherein each of the plurality of initial weight sets corresponds to a particular one of the plurality of channel sets; optimizing, by the at least one computer processor, the plurality of initial weight sets to generate a plurality of optimized weight sets, wherein each of the plurality of optimized weight sets corresponds to a particular one of the plurality of channel sets; and selecting, by the at least one computer processor, a best one of the plurality of optimized weight sets as the plurality of channel weights.
In the related system for multiplexing signals, Duann discloses defining a plurality of initial weight sets, wherein each of the plurality of initial weight sets corresponds to a particular channel sets (Col. 18, lines 20-37 discloses weight matrixes are applied to 3 channels of signals); optimizing the plurality of initial weight sets to generate a plurality of optimized weight sets, wherein the plurality of optimized weight sets corresponds to a particular channel sets (Col. 18, lines 20-37 discloses updating the matrixes in iterations to reduce the information redundancy among the channels, thereby providing optimized weight matrixes); and selecting a best one of the plurality of optimized weight sets as the plurality of channel weights (Col. 18, lines 20-37 discloses terminating the process, thereby indicating that there is a final weight matrix that is selected and used). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the plurality of channel weights of the above combination of Baker and Duann to incorporate the determination of initial weight sets and optimized weight sets as taught by Duann. The motivation would have been to reduce the information redundancy among the channels (Col. 18, lines 20-37 of Duann). 
The above combination is silent with regards to defining a plurality of channel sets, and determining weight sets for each of the plurality of channel sets. 
In a related system for multiplexing signals, Kroll discloses defining a plurality of channel sets, each of the plurality of channel sets including at least some of the plurality of signal channels (Fig. 6 and Col. 19, lines 46-62 disclose providing a set of weighting factors for each combination of internal leads of electrodes). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weight set analysis of the combination of Baker and Duann, based on the teachings of Kroll, such that it is performed for each combination of signal channels. The motivation would have been to provide a more accurate analysis of the different factors which are dependent upon the sensor combinations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Duann and Kroll, as applied to claim 4 above, and further in view of Kale.
With regards to claim 5, the above combination is silent with regards to the step of optimizing the plurality of initial weight sets includes a gradient descent process.
In a related system for determining weight matrices, Kale discloses an optimization technique that uses a gradient descent algorithm (¶ [0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weight set optimization of the above combination of Baker, Duann, and Kroll to incorporate a gradient descent algorithm as taught by Kale. The motivation would have been to provide a better method for optimizing the weight matrix (see ¶ [0029] of Kale). 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Duann and Kroll, as applied to claim 4 above, and further in view of US 2010/0076330 A1 (Kimura). 
With regards to claim 9, the above combination is silent with regards to whether the step of defining the plurality of channel sets comprises defining a contraction-based channel set, and wherein the contraction-based channel set is determined by a process comprising: identifying, by the at least one computer processor, a set of contractions in each of the plurality of signal channels; extracting, by the at least one computer processor, contraction features for each of the plurality of signal channels based on the set of contractions identified for each of the plurality of signal channels; clustering, by the at least one computer processor, the plurality of signal channels into a plurality of clusters; and selecting, by the at least one computer processor, a best one of the plurality of clusters as the contraction-based channel set.
In a related system for measuring fetal signals, Kimura discloses defining a contraction-based channel set (¶¶ [0031], [0037] discloses the selection of an optimal ground electrode region and an optimal electrode out of the combination of all of the electrodes. The Examiner notes that the combination of electrodes has a corresponding set of channels. The examiner further notes that the electrocardiogram components are reflective of the contractions of the cardiac muscles of the fetus), and wherein the contraction-based channel set is determined by a process comprising: identifying a set of contractions in each of the plurality of signal channels (¶ [0039] discloses the determination of electrocardiogram signals); extracting contraction features for each of the plurality of signal channels based on the set of contractions identified for each of the plurality of signal channels (¶ [0037] discloses the determination of electrocardiogram components); clustering the plurality of signal channels into a plurality of clusters (¶¶ [0031], [0037] discloses the combination of all of the electrodes); and selecting a best one of the plurality of clusters as the contraction-based channel set (¶ [0037] discloses the selection of an optimal combination of ground electrodes). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the fetal signals of the above combination to incorporate the determination of the optimal electrode combination as taught by Kimura. The motivation would have been to optimally control the fetus position/state so that a maximum signal with low noise can be measured (¶ [0031] of Kimura).

With regards to claim 10, the above combination is silent with regards to improving, by the at least one computer processor, the best one of the plurality of clusters. 
In the related system for measuring fetal signals, Kimura discloses improving, by the at least one computer processor, the best one of the plurality of clusters (¶ [0032] discloses a preamplification of the impedance electrode. Because all of the electrodes and their corresponding channels have a preamplification, each of the combinations of electrodes is preamplified. The preamplification (i.e., an improvement) is applied to the optimal combination of electrodes). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the fetal signals of the above combination to incorporate the improvement of the best one of the plurality of clusters as taught by Kimura. The motivation would have been to provide a cleaner electrode signal. 

With regards to claim 11, the above combination teaches or suggests adding, by the at least one computer processor, to the best one of the plurality of clusters, a portion of one of the signal channels that is not included in the best one of the plurality of clusters (¶ [0031] of Kimura discloses a combination of all of the electrodes).

With regards to claim 12, the above combination teaches or suggests that the step of identifying the set of contractions in each of the plurality of signal channels is performed by a process that includes, for each one of the plurality of signal channels: generating, by the at least one computer processor, an enhanced version of the one of the plurality of signal channels (¶ [0034] of Kimura discloses the preamplification of each of the signals); detecting, by the at least one computer processor, a candidate set of contractions in the enhanced one of the plurality of signal channels (¶ [0039] of Kimura discloses the determination of electrocardiogram signals, wherein the electrocardiogram signals are being interpreted to be a candidate set), wherein the candidate set of contractions includes a plurality of candidate contractions (¶ [0039] of Kimura discloses the determination of electrocardiogram signals, which indicates the determination of multiple heartbeats); calculating, by the at least one computer processor, a plurality of confidence measures for each candidate contraction (¶ [0039] of Kimura discloses the determination of noise, which is a measure of the relative energy in relation to the target signal and is therefore a confidence measure); and removing, by the at least one computer processor, at least one of the candidate contractions from the set of candidate contractions based on the confidence measures corresponding to the at least one eliminated one of the candidate contractions, thereby producing the set of contractions (¶ [0039] of Kimura discloses the removal of the noisy signals).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Duann, as applied to claim 1 above, and further in view of US 2001/0020137 A1 (Granger) and US 9,392,952 B1 (Oz).
With regards to claim 13, the above combination is silent regarding whether the step of defining, by the at least one computer processor, the plurality of initial weight sets comprises generating, by the at least one computer processor, for each of the channel sets, a channel-voting weight set and a born-equal weight set.
In a related system for analyzing signals, Granger discloses the generation of channel-voting weight set (¶ [0036]) for the characterization of signal vectors. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for defining the weight sets of the above combination to incorporate the channel-voting as taught by Granger. The motivation would have been to provide a more accurate analysis of the channels. 
In a related system for analyzing fetal signals, Oz discloses providing equal weights to yield in normal averaging between signals (Col. 16, line 62 to Col. 17, line 18). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for defining the weight sets of the above combination to incorporate the normal averaging for the initial weight set as taught by Oz. The motivation would have been to provide a more accurate analysis of the channels.

No prior art rejections for claims 6-8 and 14-15
There are no prior art rejections of claims 6-8 and 14-15. 
 With regards to claim 6, the prior art does not teach or suggest “calculating, by the at least one computer processor, for each particular one of the plurality of optimized weight sets, an optimized weight set mean that is a mean of (a) the signal-to-noise ratio of the particular one of the optimized weight sets, (b) the cost function of the particular one of the optimized weight sets, (c) the contraction confidence measure of the particular one of the optimized weight sets, and (d) the difference index of the particular one of the optimized weight sets” along with the other features of claim 6. 
With regards to claim 7, the prior art does not teach or suggest “calculating, by the at least one computer processor, for the first one of the plurality of optimized weight sets, a first mean that is a mean of (a) the signal-to-noise ratio of the first interim uterine activity trace; (b) the cost function of the first one of the plurality of optimized weight sets; (c) a contraction confidence measure of the first one of the plurality of optimized weight sets; and (d) a difference index of the first one of the plurality of optimized weight sets” along with the other features of claim 7. 
Claim 8 is dependent upon claim 7 and therefore contains subject matter which was not taught or suggested in the prior art. 
With regards to claim 14, the prior art does not teach or suggest “replacing, by the at least one computer processor, the at least one signal artifact, the at least one outlier data point, or both, with at least one statistical value determined based on a corresponding one of the R-wave peak data sets from which the at least one signal artifact, the at least one outlier data point, or both was removed, to produce a plurality of interpolated R-wave peak data sets” along with the other features of claim 14. 
With regards to claim 15, the prior art does not teach or suggest “replacing, by the at least one computer processor, the at least one signal artifact, the at least one outlier data point, or both, with at least one statistical value determined based on a corresponding one of the S1-S2 peak data sets from which the at least one signal artifact, the at least one outlier data point, or both was removed, to produce a plurality of interpolated S1-S2 peak data sets” along with the other features of claim 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792